Electronically Filed
                                                     Supreme Court
                                                     SCPW-14-0000567
                                                     24-APR-2014
                                                     11:12 AM



                         SCPW-14-0000567


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  STATE OF HAWAI'I, Respondent,


                               vs.


                   ROY ALAN COSTA, Petitioner.



                       ORIGINAL PROCEEDING

                       (CR. NO. 00-1-0253)


    ORDER DENYING “ORDER AGAINST YOUR DENYING TOWARD MOTION 16,

 GOVERNMENT DISCOVERY; INSPECTION AND DISCLOSURE . . ., MOTION TO

DISAGREE YOUR DECISION’S APPEAL IS TAKEN, SHOULD NOT BE AFFIRMED”

 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

       Circuit Judge Nakasone, assigned by reason of vacancy)


          Upon consideration of petitioner Roy Costa’s document


entitled “Order Against Your Denying Toward Motion 16. Government


Discovery; Inspection and Disclosure . . ., Motion to Disagree


Your Decision’s Appeal is Taken, Should not be Affirmed”, which


was filed as a petition for a writ of mandamus on April 15, 2014,


and the record, it appears that petitioner fails to demonstrate


that he has a clear and indisputable right to the requested


relief and that he lacks alternative means to seek relief.     An


extraordinary writ, therefore, is not warranted.   See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Honolulu

Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62

(1978) (a writ of mandamus is not intended to supersede the legal

discretionary authority of the trial courts, cure a mere legal

error, or serve as a legal remedy in lieu of normal appellate

procedure).    Accordingly,

            IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


            IT IS HEREBY FURTHER ORDERED that the petition is


denied. 


            IT IS HEREBY FINALLY ORDERED that the appellate clerks’


office shall not accept any further filings from petitioner in


this closed proceeding. 


            DATED: Honolulu, Hawai'i, April 24, 2014.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack


                                     /s/ Karen T. Nakasone